On Beheaeing.
Ltjdei.ing, C. J.
.After mature consideration, we see no reason.to change the decree rendered by us on the eighth of March, 1869.
The plaintiffs allege that they are entitled to the possession -and control of certain portions of the batture in the city of New Orleans, as proprietors of riparian property; that their ancestor owned a lot, number thirty-four in a certain plan of a portion of the city at the corner of Girod and Tchoupitonlas streets, in the year A. D. 1779, ’which lot was bounded, on the front, by the river; that, in 1793 or 1794, after the death of Ternoir, with whom she had been living in concubinage on the premises, the creditors of said Ternoir caused “the *615above described lot of ground, situated at tbe corner of Girod and Tchoupitoulas streets,” to be sold, as the property of “the said Jean Ternoir, their grandfather,” to one Orset, who sold it to Francois Girod; and that, by the lapse of time, they had lost their title thereto. But they claim the batture in front of said property, which they allege •existed at the time of the purchase by their mother, Marie St. Jean.
If it be true that alluvion had been formed, adjoining the levee in front of this lot, and was of sufficient height to be considered as private property at the time it was sold to Orset, in 1794, it belonged to ■the owner of lot number thirty-four, as an adjuuct or accessory thereof. It is impossible, therefore, to perceive how that fact would benefit the plaintiffs, if proved, as they aver in their petition that this same lot was sold, at public auction, during the lifetime of their mother, and that their right and title thereto had been destroyed by prescription.
The right to alluvial formation, or batture, is inherent in the property itself, and results from natural as well as municipal law, in consequence •of the local situation of the land to which it is attached. If, therefore, lot number thirty-four had a “front to the river” — “frente al .rio ’’ — when the ancestor of plaintiffs purchased, its front remained the same when it was sold at public auction; for, according to their own .judicial admissions, it was “the above described lot of ground, situated .at the corner of Girod and Tchoupitoulas streets,” which was sold, and ••the title whereof, they admit, they had lost by prescription. There is nothing in the record to show the contrary.
But there is no evidence whatever to show that any alluvial formation existed in front of lot number thirty-four when Marie St. Jean bought it, or when it was sold at public sale. If the batture were formed subsequently, it belonged to the person who owned the lot at that period. 6 M. 19; 9 M. 656; 11 La. 142; 18 La. 229.
It is therefore ordered that the decree heretofore rendered be .affirmed.